                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


J. CORY CORDOVA                              CASE NO. 6:19-CV-1027

VERSUS                                       JUDGE JAMES D. CAIN, JR.

LSU AGRICULTURAL &                           MAGISTRATE JUDGE HANNA
MECHANICAL COLLEGE BOARD
OF SUPERVISORS, ET AL.


                             MEMORANDUM RULING

      Before the court is a Motion to Dismiss [docs. 8, 20] filed by defendants Christopher

C. Johnston and the Gachassin Law Firm (collectively, “Gachassin defendants”) under

Federal Rule of Civil Procedure 12(b)(6). Plaintiff J. Cory Cordova opposes the motion.

Doc. 26.

                                         I.
                                     BACKGROUND

      This suit arises from the termination of plaintiff from his Internal Medicine

residency/“house officer” program at the University Hospital and Clinics (“UHC”) at

Lafayette General Hospital in Lafayette, Louisiana. The house officer program at UHC is

operated under contract with Louisiana State University Agricultural and Mechanical

College (“LSU”). See doc. 1, att. 2, pp. 2–16 (original complaint); id. at 183–97 (amended

complaint). Cordova filed suit in the 15th Judicial District Court, Lafayette Parish,
Louisiana, on March 29, 2019, against the LSU Board of Supervisors1, UHC Internal

Medicine program director Dr. Karen Curry, UHC Medicine Department Head/Section

Chief Dr. Nicholas Sells, and LSU Director of Graduate Medical Education Kristi

Anderson (collectively, “LSU defendants”). Id. He also named as defendants the Gachassin

Law Firm and attorney Christopher C. Johnston, alleging that Johnston had represented

him during disciplinary proceedings without disclosing that he had a conflict of interest

relating to prior representation of Lafayette General Medical Center, Dr. Sells, and

academic dean Dr. James Falterman. With respect to the Gachassin defendants, Cordova

raised claims of legal malpractice and disgorgement of legal fees for conflict of interest.

Id. at 195–96. In his prayer for relief he asks for “all costs, [and] expenses of these

proceedings, and attorney’s fees . . . .” Id. at 197.

         The LSU defendants, against whom Cordova has raised claims for constitutional

violations under 42 U.S.C. § 1983, removed the case to this court under 28 U.S.C. §§ 1331

& 1343. Doc. 1. The Gachassin defendants now move to dismiss Cordova’s claim for

attorney fees. Cordova opposes the motion.




1
 The LSU Board of Supervisors was named as the “Louisiana State University Health Science Center” in the original
complaint. Doc. 1, att. 2, p. 2. The name was corrected in the amended complaint, filed in the state district court on
July 22, 2019. Id. at 183.

                                                         -2-
                                          II.
                                   LAW & APPLICATION

   A. Rule 12(b)(6)

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider matters of which it may take judicial notice, including

matters of public record. Hall v. Hodgkins, 305 Fed. App’x 224, 227 (5th Cir. 2008)

(unpublished) (citing Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir.

1996) and Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th Cir. 2007)).

       Such motions are also reviewed with the court “accepting all well-pleaded facts as

true and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini

Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough

facts ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood

of success, but instead to determine whether the claim is both legally cognizable and

plausible. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010).

   B. Application

       Under Louisiana law attorney fees may generally only be recovered in a civil action

under a statutory or contractual provision. E.g., F.D.I.C. v. Barton, 233 F.3d 859, 865 (5th


                                             -3-
Cir. 2000). Louisiana courts have repeatedly recognized that a plaintiff in a malpractice

case “may be entitled to attorney’s fees associated with the underlying action which the

defendant attorney negligently handled but not for attorney’s fees associated with

prosecuting the malpractice claim.” Sherwin-Williams Co. v. First La. Const., Inc., 915

So.2d 841, 848 (La. Ct. App. 1st Cir. 2005) (citing Henderson v. Domingue, 626 So.2d

555, 559–60 (La. Ct. App. 3d Cir. 1993)). Accordingly, Cordova may be entitled to

compensation for money he has expended on attorneys to continue pursuing his claims

against the LSU defendants. He is not, however, entitled to attorney fees incurred in

prosecuting his tort claims against the Gachassin defendants. To the extent this is the relief

sought in his claim for attorney fees, he fails to state a claim on which relief can be granted.

                                              III.
                                        CONCLUSION

       For the reasons stated above, the Motion to Dismiss will be granted.

       THUS DONE AND SIGNED in Chambers on this 24th day of October, 2019.



                   __________________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                              -4-
